Citation Nr: 1450634	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for neurological symptoms of the lower extremities, to include as due to an undiagnosed illness.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the RO.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2008 at the RO.  A copy of the transcript of that proceeding is of record.  

The Veteran testified before the undersigned Veterans Law Judge in a September 2009 hearing at the RO.  A copy of the hearing transcript is also of record.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The currently demonstrated neurological symptoms of the lower extremities were shown as likely as not to have been first manifested during service and have not been attributed to a known clinical diagnosis or pathology.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by neurological symptoms of the lower extremities is due to an undiagnosed disease that was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein below, a discussion of VA's duties to notify and assist is not necessary at this time.

As an initial matter, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003). 

Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

The signs and symptoms which may be manifestations of undiagnosed illness include, but are not limited to, neurological signs and symptoms.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.

By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56, 703 (1998).

In this case, for the following reasons, the Veteran meets all of the above criteria.  

The Veteran contends that he has neurological symptoms of the lower extremities manifested by numbness, dysesthesia, and paresthesia that had their onset about 10 years prior to the February 2010 VA examination that gradually increased in severity.  

A February 2007 private treatment record contained an interpretation from a study that revealed that the Veteran had reduced "SNAPs" amplitudes in the right and unobtainable "SNAPs" in the left superficial peroneal nerve.  Furthermore, on VA examination in August 2007, the examiner reported that light touch and pin prick were abnormal and that there was decreased "ST" and "PP" in the upper and lower extremities.  

The Board is aware that the April 2013 addendum opinion contained a report from the examiner that indicated that there were no objective signs/indications or non-medical indicators noted on the June 2010 VA examination report and that the neurological examinations performed by two private physicians revealed results that were within normal limits.  

However, when asked about the duration of the Veteran's symptoms, the examiner opined that the symptoms had existed for 6 months or more and cited to records that indicated that the symptoms had their onset during service and other records that indicated that the Veteran's symptoms started 10 years prior to the February 2010 VA examination.  The Board also notes that the examiner did not address the reports from the February 2007 private treatment records and the August 2007 VA examination in making his determination.  

The Board, therefore, finds that, resolving all reasonable doubt in favor of the Veteran, there is objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification that have been present for more than 6 months.  

As to whether the symptoms manifested to a compensable degree, disease of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  Specifically, Diagnostic Code (DC) 8520, applicable to the sciatic nerve, provides that a 10 percent rating is warranted for mild incomplete paralysis.  

As the Veteran's symptoms were reported to be mild to moderate in February 2007 and the June 2010 VA examiner indicated that the Veteran's symptoms created significant occupational affects, the Board finds that the Veteran's symptoms manifested to a compensable degree.  

Most importantly, the symptoms cannot be attributed to a known clinical diagnosis.  The Veteran underwent neurological testing from three private physicians.  A private EMG/NCS test from January 2007 suggested sensory peripheral neuropathy, a repeat EMG/NCS from March 2007 was negative for peripheral neuropathy, and in October 2007, the EMG was inconclusive and the NCS of the lower limbs was normal.  

In regard to the positive diagnosis, the August 2007 VA neurological examiner explained that a diagnosis of peripheral neuropathy was unlikely because the distribution up to the mid thighs was atypical for peripheral neuropathy and the presence of 2+ reflexes also made the diagnosis unlikely.  

The examiner addressed the January 2007 private examination report and noted that he placed doubt in the accuracy of the test given the fact that both Sural SNAPs were present and the repeat test in March 2007 was negative for peripheral neuropathy.  

The Veteran was also afforded a VA Gulf War Syndrome examination in August 2007.  Under the section referable to all symptoms, abnormal physical findings, and abnormal laboratory test results that have not been determined to be part of a known clinical diagnosis, the examiner listed global sensory polyneuropathy of the bilateral lower extremities.  The VA examiner noted that the Veteran's global sensory polyneuropathy was of an undetermined etiology and referenced the August 2007 neurology examination.  

An October 2007 VA addendum opinion confirmed the August 2007 opinion and provided that the Veteran had subjective signs and symptoms of bilateral lower extremity peripheral neuropathy without diagnostic testing to confirm the diagnosis.  

A June 2010 VA examination report also contained a notation that the Veteran had bilateral lower extremity numbness, paresthesia and dysesthesia without evidence of polyneuropathy based on EMG/NCS studies.  The examiner referred to the August 2007 examination report for a rationale for his opinion.  

A VA addendum opinion was provided in April 2013.  The VA physician determined that the symptoms could not be definitively attributed to a known diagnosis without speculation as they could be associated with numbers conditions and the medical evidence current did not point to any one.   

The Board notes that a November 2008 private treatment record contained the notation that  the Veteran had numbness of the legs and arms and his symptoms seem to be from the Gulf War Syndrome since most evaluations did not show any evidence of any other medical condition.  

The Veteran also submitted a June 2009 letter from his physician that stated that the Veteran's neuropathy is more likely than not a symptom of the Gulf War Syndrome.  

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for a disability manifested by neurological symptoms of both lower extremities is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


